Title: To James Madison from John Martin Baker, 28 November 1803 (Abstract)
From: Baker, John Martin
To: Madison, James


28 November 1803, Palma. Refers JM to his last letter, dated 3 Oct., sent in triplicate and by different routes. Encloses a report [not found] of U.S. vessels entering and leaving the Balearic Islands from 1 Mar. to 30 June 1803. Has visited Minorca and “Yvica” [Ibiza] and appointed as vice-consuls Henry Pater at Mahón and Edmund Greene Wallis at Ibiza. “These gentlemen had heretofore acted as American Agents, the former by virtue of a letter from the Honble William Smith, M. P. of the U S at Lisbon, the latter by Commission from Consul Montgomery, of Alicante.” Received “by last Courier” Simpson’s circular reporting the establishment of peace with Morocco. Encloses “a Note of remark⟨s⟩ occuring to me while at Port Mahon … and should the President of the United States of America, direc⟨t⟩ Port Mahon, to be the port, of deport and rendezvous, for the United States Squadron on this station: Permit me Sir, to solicit your Patronage in the honor of that Agency, and on being favored with the necessary instructions from the Secretary of the Navy, I will immediately remove thence with my family, and depute a Man of Character, and ability in my stead at this place.”
 

   
   RC and enclosure (DNA: RG 59, CD, Port Mahon, vol. 1). RC 3 pp.; docketed by Wagner. For surviving enclosure, see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:485.



   
   See William Jarvis to JM, 2 Nov. 1803, n. 2.



   
   Baker enclosed a 28 Nov. 1803 letter to JM (4 pp.; docketed by Wagner as received 10 Apr. 1804) in which he listed the advantages of Mahón as principal port of deposit and rendezvous for the U.S. squadron in the Mediterranean. He contrasted its marine, mercantile, and strategic advantages with the disadvantages of Gibraltar and entreated JM to lay his observations before the president.


